Citation Nr: 9907808	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.

2. Entitlement to an increased (compensable) disability 
evaluation for bilateral otitis media.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a decision dated in March 1998 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the presence of persistent bilateral 
tinnitus was reported on VA examination in January 1998.  In 
view of the fact that the appellant is service-connected for 
hearing loss due to acoustic trauma, the Board refers this 
finding to the RO for appropriate action to include a request 
to the appellant to clarify whether he desires to seek 
service connection for tinnitus.

FINDINGS OF FACT

1. The appellant's bilateral hearing loss is manifested by an 
average puretone decibel loss of 39 decibels (dbs) on the 
right and 34 dbs on the left with 92 percent speech 
recognition in both ears.

2. The appellant's hearing loss equates to a noncompensable 
disability evaluation pursuant to rating tables VI and VII 
from 38 C.F.R. § 4.85 et seq.

3. The appellant's bilateral otitis media is manifested by a 
history of an active infectious process.


CONCLUSION OF LAW

1. The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 6100 (1998).

2. The schedular criteria for a compensable disability 
evaluation for bilateral otitis media are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims to 
compensable disability evaluations for his hearing disorder 
as well as the bilateral otitis media are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  As such, the 
ratings take into account such factors as pain, discomfort, 
and weakness in the individual rating.  38 C.F.R. §§ 4.10, 
4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual.  
38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).


I.  Bilateral Hearing Loss

The appellant's bilateral hearing loss is currently evaluated 
pursuant to Diagnostic Code 6100 which provides, in pertinent 
part, that an average puretone dbs loss from 42 to 57 dbs 
with speech discrimination from 84 to 100 percent warrants a 
noncompensable disability evaluation.  See rating tables VI 
and VII from 38 C.F.R. § 4.85 et seq. 

The Board is sympathetic to the appellant's contentions 
regarding the severity of his service-connected hearing loss; 
however, in Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) the United States Court of Veterans Appeals noted that 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  In this case, the record reflects 
that the appellant's hearing disability has been 
noncompensable for many years.  On recent VA audiological 
examination in December 1997, the average puretone decibel 
(db) loss was 39 dbs in the right ear and 34 dbs in the left 
ear.  The speech discrimination score (word recognition score 
using the Maryland CNC word list) was 92 percent in both 
ears.  The diagnosis was moderate high frequency 
sensorineural hearing loss bilaterally.  When viewed in light 
of rating tables VI and VII from 38 C.F.R. § 4.85 et seq., 
these results equate to a noncompensable disability 
evaluation pursuant to Diagnostic Code 6100.  

Accordingly, entitlement to a compensable disability 
evaluation for the appellant's bilateral hearing loss is not 
warranted.

II.  Bilateral Otitis Media

The appellant's service-connected bilateral otitis media is 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 6200.  In pertinent part, Code 6200 provides 
a 10 percent disability evaluation during the continuance of 
the suppurative, or infectious, process. 

After review of the evidence of record in this case, and in 
particular, the January 1998 VA examination report, the Board 
concludes that the appellant's bilateral otitis media does 
not meet the criteria for a 10 percent disability evaluation.  
While the external auditory canals were found to be 
moderately dilated, the tympanic membranes were intact and 
there was no evidence of middle ear effusion or a middle ear 
infectious process.  There is no additional evidence of 
record to establish the presence of an ongoing infectious 
process of the appellant's middle ear such to support 
entitlement to a compensable disability evaluation.

In view of the above and the lack of evidence to establish 
the presence of symptomatology to meet the criteria for a 
compensable disability evaluation, entitlement to an 
increased rating for bilateral otitis media is not warranted.


ORDER

The appeal is denied.



		
		BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


